UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jane B. Modell Rosen,                                                          3/19/2020

                                   Plaintiff,
                                                            1:18-cv-06670 (AT) (SDA)
                       -against-
                                                            ORDER
 N.Y.C. Department of Education, et al.,

                                   Defendants.



STEWART D. AARON, United States Magistrate Judge:

        The Court previously scheduled a telephone conference on March 30, 2020 at 2:00 p.m.

(See ECF No. 78.) The telephone conference shall go forward as previously scheduled, but the

Parties shall each separately call (888) 278-0268 (or (214) 765-0479) and enter access code

6489745.

        This Order supersedes the calling instructions provided previously.

        No later than Friday, March 20, 2020, Defendants shall serve this Order upon pro se

Plaintiff by e-mail.

SO ORDERED.

DATED:          New York, New York
                March 19, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
